Citation Nr: 1418893	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-18 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from July 1990 to October 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.  

At the time this matter was previously before the Board in March 2010, it included a claim for service connection for a foot disorder.  However, pursuant to development requested in the Board's remand of March 2010, a June 2011 rating action granted service connection for right and left foot plantar fasciitis and calcaneal spurring with separate 10 percent ratings for each foot.  Thus, the claim for service connection for a foot disorder has been satisfied and is no longer a subject for further appellate review.  On the other hand, the development requested with respect to the remaining issue of entitlement to service connection for asthma has not been sufficiently completed and, as shown more fully below, must be remanded for additional evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's previous remand of March 2010, due to evidence of asthma, chest tightness in July 1991 and other respiratory problems during service, and complaints of continuing asthmatic symptoms since service, the Board requested that the Veteran be afforded a VA examination to determine whether it was at least as likely as not that any current diagnosis of asthma was related to service.  

In response to this request, the Veteran was afforded a VA examination in May 2010, and although the examiner diagnosed asthma, she did not provide the requested etiological opinion.  In August 2010 another VA examiner provided an addendum opinion that the Veteran's asthma was not caused by or a result of his military service because "there is no documentation in SMR's surrounding evaluation, treatment or diagnosis of asthma or symptoms thereof," and because this diagnosis was made only after service.  

However, this addendum opinion of August 2010 is deficient.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  Contrary to the August 2010 examiner's statement, there were relevant in-service symptoms that this examiner did not address.

Consequently, based on all of the foregoing, the Board finds that the addendum opinion should be returned to the examiner for a supplementary opinion which takes into consideration and addresses the respiratory symptoms contained in all the medical records of the Veteran, to include his service records. The opinion should clearly indicate whether it is at least as likely as not that the Veteran's current asthma is related to active service.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that subsequent to the June 2011 supplemental statement of the case, additional argument/evidence has been received by the Board/VA without waiver of the RO's initial consideration of this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain all additional VA treatment records for the Veteran, dated since August 2012.

2.  Request the VA physician who provided the August 2010 addendum opinion to submit a supplementary opinion that takes into consideration all the medical records on file to include the service medical records.  The physician should discuss the 

relevant in-service symptoms exhibited by the Veteran while he was in the military and all the respiratory symptoms shown after service, and state the nature and etiology of the Veteran's asthma and indicate whether it is at least as likely as not (50 percent or greater) that the Veteran's asthma had its onset during active service or is related to any in-service disease or injury.  In this regard, the examiner should specifically address the Veteran's complaints of tightness in the chest in July 1991, and his statements and testimony of continuing symptoms ever since.  The entire claims folder must be made available to the physician for review and its availability should be noted in the opinion that is provided.  The opinion should include a detailed rationale.

3.  Thereafter, the claim should be readjudicated in light of all the records on file with consideration of those submitted by the Veteran and the additional argument added to the file subsequent to the June 2011 supplemental statement of the case. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



